Citation Nr: 0411872
Decision Date: 05/06/04	Archive Date: 07/21/04

DOCKET NO. 03-14 991A                       DATE MAY 06 2004

	On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for kidney failure (renal disability).

2. Entitlement to an increased rating for bilateral hearing loss, currently evaluated as noncompensably disabling.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied the veteran's application to reopen a claim of service connection for renal disability and to a compensable evaluation for his bilateral hearing loss. The veteran perfected a timely appeal of these determinations to the Board.

In a June 2001 rating decision, the RO formally denied service connection urinary tract infection. In doing so, the RO noted that that determination considered the veteran's diagnoses of glomerulopathy, hypertension, hematuria, kidney infections and renal insufficiency. In the May 2003 rating decision, the RO pointed out that the veteran had previously claimed entitlement to service connection for a kidney condition, which it had been denied as urinary tract infection. The RO further stated that he was currently asserting entitlement to service connection for kidney failure requiring dialysis, which it adjudicated on a finality basis in light of its June 2001 determination. The Board agrees with the RO that new and material evidence is required to reopen this claim, which in light of the foregoing, and for the purpose of clarity, it has recharacterized as involving renal disability. See Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (notwithstanding the nomenclature and varied etiology attributed to a disability, a veteran's condition was one in the same).

FINDINGS OF FACT

1. In a June 2001 rating decision, the RO denied service connection for renal disability; the veteran was provided notice of the decision and of his appellate rights, but did not appeal this determination, and the decision became final.

- 2


2. Evidence received since the June 2001 rating decision is new, but by itself, or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the veteran's claim.

3 . VA audiometric test results obtained in April 2003 show that the veteran had level I hearing in his right ear and level In hearing in his left ear.

CONCLUSIONS OF LA W

1. The RO's unappealed June 2001 decision that denied the veteran's claim of service connection for renal disability is final. 38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2001).

2. Evidence received since the June 2001 RO rating decision is not new and material; the claim of entitlement to service connection for renal disability is not reopened. 38 U.S.C.A. §§ 5103A(f), 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159(c)(4)(iii) (2003).

3. The criteria for a compensable evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321,4.1,4.2,4.3,4.7,4.10, 4.85, Diagnostic Code 6100 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9,2000) (codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended at 5102,5103,5106 and 5107 (West 2002)) redefined VA's duty to assist a veteran in the development of a claim. Guidelines for the implementation of the VCAA that amended VA regulations were published in the Federal Register in August 2001. 66 Fed. Reg. 45620 (Aug. 29, 2001); and are now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). The Board finds that all relevant evidence has been obtained with regard to the

- 3


veteran's application to reopen a claim of service connection for renal disability and to a compensable rating for his bilateral hearing loss, and that the requirements of the VCAA have been satisfied.

With regard to his renal disability claim, the Board notes that the VCAA specifically states that nothing in the Act shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 V.S.C.A. § 5108. See 38 V.S.C. § 5103A(f). VA has amended its regulations to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits or who attempts to reopen a previously denied claim. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

The final rule implementing the VCAA was published on August 29,2001. 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)). These regulations, likewise, apply to any claim for benefits received by VA on or after November 9, 2000, as well as to any claim filed before that date but not decided by VA as of that date, with the exception of the amendments to 38 C.F.R. § 3.156(a) (relating to the definition of new and material evidence) and to the second sentence of § 3 .159( c) and § 3 .159( c)( 4 )(iii) (pertaining to VA assistance in the case of claims to reopen previously denied final claims), which apply to any application to reopen a finally decided claim received on or after August 29, 2001. See 66 Fed. Reg. 45,620 (Aug. 29, 2001); the veteran's claim was received by VA in October 2002.

With regard to this issue, the RO has associated with the claims folder records of the veteran's private care for his renal condition. In addition, in a January 2003 letter, which predated its May 2003 determination, the RO advised the veteran of the elements necessary to substantiate his application to reopen his renal disability claim. In doing so, the RO individually discussed the three elements required to establish a claim of service connection, Le., an injury or disease that was incurred in or aggravated by service; a current disability; and medical evidence relating that current condition to the in-service injury or disease. In addition, the RO notified the

- 4


veteran of these elements in the Statement of the Case (SOC) and Supplemental Statement of the Case (SSOC), and has repeatedly emphasized that the claim would remain denied in the absence of medical evidence showing that his renal disability was related to service. Moreover, by way of these communications, the RO informed him of what evidence VA had received and what evidence VA was attempting to associate with the claims folder, and invited him to file any evidence that might support his claim, including any that might be in his possession. See Pelegrini v. Principi, 17 Vet. App. 412 (2004), see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). In a March 2003 statement and his June 2003 Substantive Appeal, however, the veteran responded that he had no further evidence to submit; in doings so, the veteran highlighted the evidence that he had already filed, which he maintained warranted a reopening of the claim.

In this regard, the Board acknowledges that in December 2003 written argument, The American Legion asserted that, pursuant to the VCAA, the veteran should have been afforded a formal VA examination to determine whether his renal disability was related to his period of active duty. The Board notes, however, that in Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) specifically upheld the validity of3.159(c)(4)(iii), and held that in the absence of new and material sufficient to reopen a claim, VA was not required to provide assistance to a claimant, including affording him a VA examination or obtaining a medical opinion.

Further, with regard to his bilateral hearing loss claim, in April 2003 the veteran was provided with a VA audiological evaluation to determine the nature, extent and severity of his bilateral hearing loss. In addition, in a March 2003 letter, which predated its May 2003 determination, the RO advised the veteran of the elements necessary to substantiate his increased rating claim. See Pelegrini; Quartuccio. As with his renal disability claim, in the SOC and SSOC, the RO reiterated to the veteran of the criteria for a higher rating. In his March 2003 statement and his June 2003 Substantive Appeal, the veteran reported that he had no further evidence to submit, and in the July 2003 SSOC, the RO confirmed and continued the denial of

- 5 


this claim, highlighting that there was no new evidence considered and that none was outstanding.

The veteran's representative has been given the opportunity to submit written argument in support of both of these claims. Under the circumstances, the Board finds that the veteran has been provided with adequate notice of the evidence needed to successfully reopen his claim of service connection for renal disability and to be awarded a compensable rating for his bilateral hearing loss, and that there is no prejudice to him by appellate consideration of the application at this time, without a remand of the case to the RO for providing additional assistance to the veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Hence, no further notice or assistance to the veteran is required to fulfill VA's duty to assist him in the development of these claims. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Application to reopen claim of service connection for renal disability

In a December 1999 rating decision, the RO denied service connection for renal disability on the basis that the claim was not well grounded. Thereafter, in a June 2001 rating decision, the RO reconsidered the veteran's claim in light of the VCAA. In that latter determination, the RO denied service connection on the merits on the basis that there was no medical evidence showing that the veteran's renal disability had its onset or was otherwise related to service.

The evidence of record at the time of the June 2001 rating decision consisted of the service medical records and private and VA medical records, dated from 1972 to 1999. In denying the claim, the RO acknowledged that the veteran had been diagnosed as having glomerulopathy, hypertension, hematuria, prostatitis, kidney infection and renal insufficiency.

Because the veteran did not submit a Notice of Disagreement (NOD) to the June 2001 rating decision, it became final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302,20.1103 (2001). However, if new and material evidence is presented or 

- 6


secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under 38 C.F.R. § 3.156(a) (2003), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. The revised version of 38 C.F.R. § 3.156(a) applies in this case because the veteran's claim was not received until October 2002, after the current regulation's effective date of August 29, 2001.

Evidence associated with the claims folder since the RO's June 2001 rating decision includes previously considered records of the veteran's treatment, dated since 1972; a report submitted by his treating physician, Dr. Ralph Henry, dated in May 2003; and statements and written argument submitted by or on behalf of the veteran.

In the May 2003 report, Dr. Henry indicated that the veteran had end stage renal disease secondary to hypertensive nephrosclerosis. He added that, since October 2001, the veteran had been on dialysis three times per week, and that if he did not receive a renal transplant, he would be on dialysis for the rest of his life.

In his statements, the veteran earnestly maintains that his renal disability is related to water he drank while serving in Vietnam during service that was contaminated with Agent Orange. In this regard, the Board notes that although it does not question the sincerity of the veteran's conviction that he has renal disability that is related to his Agent Orange exposure, as a lay person, he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions; such matters require medical expertise. 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993);

- 7 


Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). Because the veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, and since Secretary has not established a presumption of service connection for renal disability as secondary to Agent Orange exposure, there is no basis upon which to reopen this claim. Moreover, his own private physician has attributed his renal disability to hypertension, a condition for which service connection has neither been claimed nor established.

In sum, the veteran has submitted new evidence in regard to his previously denied claim of service connection for renal disability. This evidence, however, does not suggest a causal link between his currently diagnosed end stage renal disease and service. Accordingly, this evidence does not relate to an unestablished fact necessary to substantiate the claim. Consequently, VA has not received new and material evidence to reopen the veteran's claim, and this appeal must be denied.

III. Entitlement to a compensable rating for bilateral hearing loss

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned See 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. See 38 C.F.R. § 4.3. . The veteran's entire history is reviewed when making disability evaluations. See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). However, the current level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000

- 8 


cycles per second (hertz). To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness. 38 C.F.R. § 4.85. Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In a March 1970 rating action, the RO granted service connection for bilateral hearing loss and assigned an initial noncompensable evaluation, effective April 29, 1969. This rating remained in effect when the veteran submitted this claim seeking a higher rating for bilateral hearing loss in January 2003.

In filing this claim, the veteran asserted that a compensable rating was warranted because the condition had worsened. In an effort to assist the veteran, in April 2003, he was afforded a formal VA audiometric examination, which revealed pure tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
45
60
75
LEFT
N/A
30
55
75
85

Pure tone threshold levels averaged 48 decibels for the right ear and 61 decibels for his left ear. Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 84 percent in the left ear.

The veteran's bilateral hearing loss is currently evaluated as noncompensably disabling under Diagnostic Code 6100. The mechanical application of the rating schedule to the April 2003 VA audiometric evaluation shows that the veteran had level I hearing in his right ear and level In hearing in his left ear, which warrants a noncompensable disability rating. Diagnostic Code 6100 (2003). In light of the foregoing, entitlement to a compensable schedular evaluation for this disability is not warranted.

- 9 


The above determination is based on application of pertinent provisions of V A's Schedule for Rating Disabilities. There is no showing that the veteran's bilateral hearing loss results in so exceptional or so unusual a disability picture as to warrant the assignment of a higher evaluation on an extraschedular basis. See 38 C.F.R. 3.321. There is no indication that the disability results in marked interference with employment or has warranted any, let alone, frequent periods of hospitalization, or otherwise render impractical the application of the regular schedular standards. In the absence of evidence of these factors, the Board is not required to remand this claim to the RO for the procedural actions outlined in
38 C.F.R. § 3.321(b)(I). See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88,96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

New and material evidence not having been submitted, the application to reopen a claim of service connection for renal disability is denied.

Entitlement to a compensable evaluation for bilateral hearing loss is denied.

DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

10




